KEHOE, Judge.
Appellant Finley-Green Joint Venture, etc., plaintiff below, brings this interlocutory appeal from an order dated May 13,1977, entered by the trial court granting appel-lee’s, defendant below, motion to dismiss for improper venue and transferring the cause to the Circuit Court of Leon County. The sole point raised by this appeal is whether the trial court erred by dismissing appellant’s complaint for improper venue and transferring the cause to the Circuit Court of Leon County. We have concluded that, under the facts of this case, the trial court did not err. See, e. g., Larson v. Cooper, 75 So.2d 757 (Fla.1954); McCarty v. Lichtenberg, 67 So.2d 655 (Fla.1953); Flanagan v. Department of Health and Rehabilitative Services, 314 So.2d 235 (Fla. 4th DCA 1975); Ringling Bros.-Barnum and Bailey Combined Shows, Inc., v. State, 295 So.2d 314 (Fla. 1st DCA 1974); and Amelia Island Mosquito Control District v. Tyson, 150 So.2d 246 (Fla. 1st DCA 1963). Therefore, the order appealed is affirmed.
Affirmed.